  Case 6:20-cv-00048-JRH-BWC Document 14 Filed 07/17/20 Page 1 of 2


                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                                                                                         United States District Court
                       IN THE UNITED STATES DISTRICT COURT                           By CAsbell at 8:37 am, Jul 17, 2020
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 MICKI BROWN,

                Plaintiff,                                   CIVIL ACTION NO.: 6:20-cv-48

         v.

 OFFICER TALMADGE; SERGEANT
 FREDDIE DAVIS; BIANCA BRYANT; and
 OFFICER BYRD,

                Defendants.


                                            ORDER

       Plaintiff, proceeding pro se, filed a 42 U.S.C. § 1983 Complaint and a motion for leave to

proceed in forma pauperis. Docs. 1, 2. The Court denied Plaintiff’s motion for leave to proceed

in forma pauperis on May 20, 2020, finding Plaintiff had the ability to pay the requisite filing

fee. Doc. 4. The Court provided Plaintiff with 21 days to pay the filing fee and warned him his

failure to do so would result in the dismissal of his action. Id. at 4. Plaintiff sought an extension

of time to pay the filing fee, doc. 5, and the Court allowed Plaintiff an additional 10 days to pay

the fee by Order dated June 17, 2020. Doc. 6. Rather than pay the filing fee, Plaintiff submitted

a consent to the collection of fees, an inmate account statement, and two declarations. Docs. 7,

9, 10, 11. These filings do not address Plaintiff’s failure to pay the requisite filing fee, though

his inmate account statement confirms his ability to pay the fee. Doc. 7. The Court issued a

Report on July 13, 2020, recommending the dismissal of Plaintiff’s cause of action because he

failed to follow the Orders of this Court. Doc. 12. However, Plaintiff submitted a letter to the

Court the following day, indicating he wrote the prison’s business office and requested
    Case 6:20-cv-00048-JRH-BWC Document 14 Filed 07/17/20 Page 2 of 2



notification that the $400.00 filing fee had been deducted from his account but has not received a

response. Doc. 13. This Court has not received Plaintiff’s filing fee. 1

        Given that Plaintiff has attempted to comply with the Court’s prior Orders, it will provide

him with one more opportunity to do so. Plaintiff shall have 14 days from the date of this Order

to submit the full filing fee. Should Plaintiff fail to submit the full filing fee within these 14

days, the Court will presume that Plaintiff does not intend to pursue this action and will

dismiss this case without prejudice.

        SO ORDERED, this 17th day of July, 2020.




                                        ____________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




1
         The Court declines to vacate the Report and Recommendation at this time. However, should
Plaintiff comply with the instructions in this Order, the Court will vacate its Report and Recommendation.


                                                    2
